 

\DOO-JCJ\M-ILL)JN>-\

l\-)l\)l\)l`\)l\-)l\-)Ij\.}>-lv-*l-»rd»-\H»-a»->-a»-
G\Lh-BW[\J'_*CD\DOO`-]G\Lh-LWNHC

Case 2:18-cr-00276-JLR Document 17-1 Filed 12/07/18 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED _STATE'S DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEAT'I`LE

UNITED STATES OF AMERICA,
Plaintiff,

No. CR18-276-JLR

@BRQ¥@¢SED) ORDER GRANTING
STIPULATED MOTION TO EXTEND

)

t

v. )
§ INDICTMENT DEADLINE
)
)

HECTOR GONZALEZ~MONDRAGON,
Defendant.

 

 

 

THE COURT has considered the stipulated motion to extend the indictment
deadline in this matter lt appears that it Would be unreasonable to require the filing of
an indictment Within the period required by statute because of the need for further case
evaluation prior to an indictment Without an extension, the government and defense
counsel Would be denied the reasonable time necessary for effective preparation The
parties have consented to entering an order extending the indictment deadline from on
or about December 13, 2'018, to December 31, 2018.

THE COURT finds that justice is served by granting a continuance, and that a
continuance outweighs the best interests of the public and the defendant in a speedy
indictment

IT IS ORDERED that the date on or before an indictment must be filed is
extended to Decernber 31, 2018.

FEI)ERAL PUBLIC DEFENDER
ORDER TO EXTEND THE 1601 Fifth Avenue, suite 700

lNDIC'I`l\/IENT DEADLINE Seattle, Washington 98101
(Hec€or Gonzalez"Mondragoa, CRlS-2?6~JLR) - l (205) 553_1100

 

 

 

\c>oo-:lo\m.t>.o.)l\_>,_i

N [\)[\)[~Q[\))_ap-\>-\)-i>-)-lrd»-\:-\b-=-

 

 

Case 2:18-cr-00276-.JLR Document 17-1 Fi|eo| 12!0?/18 Page 2 of 2

IT IS FURTHER ORDERED that the period of delay from on or about
Decernber 13 to December 31, 2018', is excludable time pursuant to 18 U.S.C.
§ 3161(h)(7)(A) for the purpose of computing the time limitations imposed by the
Sp.eedy Trial Act.

DONE this J): day of Decernber 2@

JAMES L. R BART
UNrrED sr res DlsTRicr JUDGE

Presented by:

S/ Christopher Scmders
Assistant Federal Public Dei`ender
Attorney for Hector Gonzalez-Mondragon

_ ` FEDERAL PUBLIC DEFENDER
ORDER TO EXTEND THE 1601 Finh Avenue, suite 700

INDICTMENT DEADLINE Seattle, Washington 98101
(Hector Gonzrtlez.-Mondmgon, CRl8~276-.TLR) - 2 (2()6) 553-11()(}

 

 

